DETAILED ACTION

Claim Objections
Claim 1 is objected to because of the following informality:  
Claim 1 recited “an lower portion” versus -a lower portion-.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 12 each recite: “optionally, the lower portion comprises a lower end configured for attachment to a paddle or is attached to a paddle”.
The word “optionally” leaves the claim indefinite as it is unclear if the above noted feature is required or not.
Examiner recommends simply removing the word “optionally”.
Claims 2-11 and 13-17 are similarly rejected as they depend from indefinite claims 1 and 12.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 12-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wisbrod (US Pat No 3,091,781).
In regard to claim 12, Wisbrod discloses a paddle handle (see Title and element 8 in Fig 1) comprising an upper portion and a lower portion (see annotated Fig 1, below), wherein
the upper portion has an arcuate shape (see annotated Fig 1, below),
the arcuate shape comprises lateral terminal ends (shown encircled in the image below) that extend further outward (further outward in the “left and right” directions as seen in Fig 1) than the lower portion; and
the lower portion comprises a lower end (26, see Fig 9) that is configured for attachment to a paddle (attached to shaft 6) or is attached to a paddle (see assembled in Fig 1 and disassembled in Fig 9).

    PNG
    media_image1.png
    489
    550
    media_image1.png
    Greyscale

In regard to claim 13, Wisbrod discloses the handle of claim 12, further comprising, for each of said terminal ends, a tapering surface joining the lower portion to the respective terminal end (the terminal ends narrowing in the “up and down” direction as you travel further from the vertical centerline).
In regard to claim 14, Wisbrod discloses the handle of claim 12, wherein the arcuate shape comprises an inner arc surface and an outer arc surface (see annotated image below).

    PNG
    media_image2.png
    489
    470
    media_image2.png
    Greyscale

In regard to claim 15, Wisbrod discloses the handle of claim 14, wherein the inner arc surface extends further outward than at least one portion of the lower portion (the inner arcs sloping outward to the tips of the terminal ends).
In regard to claim 16, Wisbrod discloses the handle of claim 14, wherein the arcuate shape has a greater lateral thickness about a central portion of the arcuate shape than the lateral thickness of the lateral terminal ends (see the annotated image, below, broadly considering the “lateral” direction to be “up and down”).

    PNG
    media_image3.png
    489
    485
    media_image3.png
    Greyscale

In regard to claim 17, Wisbrod discloses the handle of claim 16, wherein the outer arc surface comprises, for each of said lateral terminal ends, a recess adjoining the central portion and the respective lateral terminal ends (considering the inner arcs noted above to generally be “recesses”, as the concavely arc into the main handle body).
In regard to claim 18, Wisbrod discloses a first lateral surface (the “left” face of 8 as seen in Fig 2) as a fingertip side and a second lateral surface (the “right” face of 8 as seen in Fig 2) as a palm side, wherein the palm side comprises a central portion between terminal ends, and a recess or stepdown (see the annotated image below) adjoining the central portion and the respective terminal ends (all of the elements being generally joined together, and from the perspective of Fig 1, the area of the recess generally extending in the “left to right” direction 

    PNG
    media_image4.png
    298
    557
    media_image4.png
    Greyscale

In regard to claim 19, Wisbrod discloses the handle of claim 18, wherein the paddle handle has an arcuate shape (see the first annotated image above shown when rejecting claim 1).
In regard to claim 20, Wisbrod discloses the handle of claim 18, wherein the first lateral surface (the “left” face of 8 as seen in Fig 2) and the second lateral surface (the “right” face of 8 as seen in Fig 2) are provided about an upper portion and the paddle handle comprises a lower portion, wherein the upper portion tapers from the terminal ends to the lower portion (the lateral surfaces forming the “front and back” of the handle, for example see the “front” in Fig 1, with the handle narrowing, as seen in Fig 1, from the “top” to the “bottom” of the handle).

Allowable Subject Matter
Should the above noted 35 USC 112 issues be resolved, it appears that claims 1-11 would contain allowable subject matter.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB M AMICK whose telephone number is (571)272-5790. The examiner can normally be reached Core Hours 10-6 M-F (First Fridays Off).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on (571) 272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACOB M AMICK/Primary Examiner, Art Unit 3747